Citation Nr: 1755313	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This matter was previously before the Board in March 2017 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts

The Veteran submitted his claim for TDIU in September 2006.  The Veteran stated he last worked as an air conditioning mechanic until September 2004 when he became too disabled to work.  The Veteran indicated that he had a high school level education with no special training.

The Veteran submitted a statement in December 2006 saying that he tried to work as a painter in 2006, but only worked three days.  The Veteran stated he was in too much pain the fourth day and could barely walk for the next four to five days.

The Veteran had an examination for his chronic fatigue in March 2009.  The examiner opined that the Veteran's symptoms did not significantly restrict his employment and did not significantly restrict his routine daily activities.

The Veteran had another examination in May 2010.  At that examination, the examiner opined that the Veteran's chronic headaches would have mild effects on his ability to engage in physical or sedentary employment.

In his May 2010 examination, the examiner stated that the Veteran's right knee condition would exert mild to moderate effects on his daily activities, and mild effects on his ability to maintain physical employment, but would only have minimal to mild effects on his ability to perform sedentary employment.

The Veteran had an examination in January 2011.  The examiner noted that the Veteran was not unemployable due to his PTSD though it would be expected that the Veteran's irritability would make it difficult for him to get along with others.

In a February 2011 examination, the examiner opined that the Veteran's right knee condition had a mild effect on the Veteran's ability to perform physical work activities, but would not affect his ability to perform sedentary work.

The Veteran was afforded an examination in January 2014.  The examiner reported the Veteran had quit his job in 2004 due to his non-service connected back problems and his non-service connected neck problems as well as his service-connected headaches.  The examiner stated the Veteran had been marginally affected by his service-connected right knee.  The Veteran reported that prior to his military service, he worked as a general laborer for about two years.  The Veteran stated he had one semester of training studying heating and air conditioning, but no degree.  After his service in the military, the Veteran worked at a warehouse for about seven and a half years.  The Veteran stated he lost this job after an incident with a fellow employee.  The Veteran then worked electric for about three years and quit due to his back problems and neck problems.  The examiner reported the Veteran's ability to work was only mildly impacted by his headaches and marginally impacted by his right knee.  The examiner stated several times that the Veteran quit work primarily due to his back and neck issues and was only somewhat impacted by his service-connected headaches.  The examiner concluded that the Veteran's headaches were less likely than not precluding him from obtaining or maintaining substantially gainful employment.  The examiner opined the Veteran would be mildly to moderately impacted in employment due to his service-connected right knee.  The examiner concluded that the Veteran's right knee issues were less likely than not precluding him from obtaining or maintaining substantially gainful employment.

The Veteran had an examination for his bilateral knee condition in November 2014.  The Veteran stated he had chronic daily aching pain and stiffness in both knees with no flare-ups.  The Veteran reported that his symptoms were aggravated with a lot of standing and walking, and bending.  The Veteran stated he didn't use a cane or other ambulatory aid but did occasionally use a brace.  The examiner noted the range of motion of both knees was normal.  The examiner opined the Veteran's knee conditions did not impact his ability to work.  The examiner opined that the Veteran's knee condition would have a mild to moderate effect on his daily activities in general, but would only have minimal to mild effects with regards to sedentary activities.

The Veteran was afforded an examination for his PTSD in December 2014.  The examiner noted the Veteran's mental health was manifested by occupational impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner opined that due to the Veteran's isolation, it may be difficult for him to get back into a work situation and routine, but that even with his PTSD, the Veteran would be able to handle work that he enjoyed and could work mostly by himself.

The Veteran was afforded an examination for his bilateral knee degenerative arthritis in January 2015.  The examiner noted the Veteran's range of motion was normal in both knees.  The examiner noted the Veteran occasionally used a brace or a cane.  The examiner opined that the Veteran's bilateral knee condition did not impact his ability to perform any occupational task.

The Veteran had an examination for both of his knees, including his bilateral degenerative arthritis and right knee lateral release in March 2017.  The Veteran reported he suffered from chronic, bilateral, daily aching knee pain with stiffness and dismobility.  The Veteran did not report flare-ups but did indicate a lot of morning stiffness in both knees and with weather changes.  The Veteran stated his symptoms were aggravated with physical activities, such as squatting, kneeling, or bending of the knee joints.  The Veteran continued to use a brace on both knees occasionally, but denied his knees giving way or locking up.  The examiner noted the Veteran had abnormal range of motion in both of his knees and had pain with weight bearing and non-weight bearing.  The examiner opined that the Veteran's knee disabilities did impact his ability to perform certain occupational tasks.  The examiner opined that the moderate functional limitations in his bilateral knees would result in minimal to mild effects on sedentary type of activities or occupational duties.  The examiner opined that the Veteran's knee condition would result in mild to moderate functional limitations with regards to physical employment, but only mild functional limitations with regards to sedentary types of employment activities.

The Veteran was afforded an examination for his headaches in March 2017.  The Veteran reported that he experienced headaches about three to four times per week which usually lasted less than 24 hours.  The Veteran stated his headaches were aggravated with physical activities with occasional dizziness and lightheadedness.  The Veteran stated he could normally function in everyday activities with his headaches, except for his occasional severe headaches which occurred about two to four times per month.  These severe headaches tended to be prostrating for at least half a day or so.  The examiner opined that the Veteran's headaches did impact is ability to work, saying that the Veteran's headaches had mild to moderate effects on his daily activities, but that his headaches did not significantly impact the Veteran's ability to work.  The examiner explained that it would be reasonable to conclude that the Veteran's ongoing, frequent headaches would impact his work schedule and would impact physical and sedentary activities equally.  The examiner concluded that the Veteran's headaches would have a mild to moderate effect on his employment activities.

The Veteran was afforded an examination for his PTSD in March 2017.  The examiner reported the Veteran had occupational impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran stated at his last job, he had some memory problems but was able to compensate and do the work.  The Veteran stated he sometimes got anxious, with hypervigilance and irritability.  The Veteran stated he has had no mental health treatment since 2008, saying that he had learned to manage on his own.  The examiner opined that the since the Veteran had been isolating himself for over ten years, he may have trouble adjusting to work again, but he should be able to work if he liked the job and didn't have to work directly with a lot of people.  The examiner did not say the Veteran was unemployable due to his PTSD.


Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran is service-connected for his headaches with dizziness and chronic fatigue as 50 percent disabling from June 23, 2004 and 30 percent disabling for his PTSD from August 18, 2005.  The Veteran is also service-connected for his left knee degenerative arthritis at 10 percent disabling and his status post right knee release rated as noncompensable.  The Veteran's total combined disability rating is 70 percent disabling effective August 18, 2005.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of August 18, 2005.  For the reasons explained below, the Board finds that the Veteran's service-connected disabilities do not render him unemployable.

There is some evidence that the Veteran stopped working primarily because he suffered from non-service-connected back and neck injuries.  In a January 2014 examination, the Veteran reported he had left his job because of his back and neck issues along with his service-connected headaches.  The Veteran currently receives Social Security Administration (SSA) benefits.  In a May 2007 SSA request, it shows evidence that SSA took the Veteran's headaches into consideration along with his non-service-connected back and neck issues, when they found him to be disabled. 

None of the Veteran's medical examiners have opined that he is unemployable due to his service-connected disabilities.  Most of the examiners have stated that the Veteran's symptoms do not significantly restrict his employment or daily activities.  Regarding his service-connected headaches, the Veteran has stated that he suffers from headaches three to four times per week which usually last less than 24 hours each.  The Veteran has reported that his headaches are aggravated by physical activities and that approximately two to four times per month, he gets severe headaches.  (See March 2017 examination.)  Several examiners have stated that the Veteran's service-connected headaches would have a minimal, mild, or moderate effect on his ability to work (See May 2010 examination, January 2014 examination, March 2017 examination).  The March 2017 examiner opined that while the Veteran's headaches would not have a significant impact on the Veteran's ability to work.  None of the Veteran's examiners or medical records have indicated his headaches render him unemployable.

Regarding his bilateral knee conditions, the Board acknowledges the Veteran suffers from his service-connected knee conditions.  The Veteran has stated that he has chronic, daily, aching pain and stiffness in both knees and that movements, such as walking and bending are often times difficult.  Several examiners have stated that the Veteran's service-connected knee conditions, while sometimes painful and inconvenient for the Veteran, would only have a minimal, mild, or moderate effect on his ability to work (See May 2010 examination,  February 2011 examination, March 2017 examination.)  The February 2011 examiner opined that while the Veteran's knee conditions may have  mild effect on the Veteran's ability to perform physical work, there was no effect on his ability to do sedentary work.  The January 2014 examiner stated the Veteran's employment ability was marginally affected because of his right knee issue.  The November 2014 examiner opined the Veteran's bilateral knee conditions did not impact his ability to work, saying they would have a minimal to mild effect on his ability to perform sedentary work.  The January 2015 examiner opined the Veteran's bilateral knee condition did not impact his ability to perform any occupational task.

In regards to the Veteran's PTSD, the Veteran has reported that at his last job, he had some memory problems, but was able to compensate at work.  The Veteran has reported he sometimes gets anxious or irritable.  several examiners have noted that while the Veteran's associated irritability and isolation may make it difficult for the Veteran to reacclamate himself to an environment working with others, that the Veteran should be able to work (See January 2011 examination, December 2014 examination, March 2017 examination).

The Board acknowledges the Veteran's symptoms that he suffers due to his service-connected disabilities and the statements made by the Veteran that he cannot work because of them.  However, none of the Veteran's examiners throughout the years have opined that he is unemployable due to his individual service-connected disabilities or taking the Veteran's entire disability picture into account.  Additionally, the Veteran's medical records are free from mention that he is unemployable.  Because the more probative evidence is against the Veteran's claim, the claim must be denied.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the more probative evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


